PER CURIAM:
An alternative writ of mandate was issued in this original proceeding, returnable at 11:00 o’clock A.M. on February 14, 1967. On February 10, 1967, petitioner stipulated with the respondent court and judge that this cause could be dismissed for the reason that there had been a compromise effected between all parties concerned.
By reason thereof IT IS HEREBY ORDERED that the alternative writ of mandate be, and it is r hereby, quashed and held for naught, and this proceeding is dismissed.